..,   .   ..-
      Av 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)
                                                                                     r
                                                                                                                                                     Page I of I



                                          UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                           V.                                                (For Offenses Committed On or After November I, 1987)



                           Alejandro Crespo-Valdez                                           Case Number: 3:19-mj-24343

                                                                                             Carolyn L Oliver
                                                                                             Defendant 's Attorney


      REGISTRATION NO. 91374298

      THE DEFENDANT:
       IZI pleaded guilty to count(s) 1 of Complaint
                                                ----------------------------
          •     was found guilty to count(s)
                after a plea of not guilty.
                Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

          Title & Section                 Nature of Offense                                                                    Count Number(s)
          8:1325                          ILLEGAL ENTRY (Misdemeanor)                                                          1

          D The defendant has been found not guilty on count(s)
                                                                                         --------------------
          •     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                                         IMPRISONMENT
                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
          imprisoned for a term of:

                                   "f:i    TIME SERVED                                      • ________ days
           IZI Assessment: $10 'WAIVED         IZI Fine: WAIVED
           IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
           the defendant's possession at the time of arrest upon their deportation or removal.
           D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


               IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
          of any change of name, residence, or mailing address until all fines, restitution, costs, and special assess_m ents
          imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
          United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                       Friday1_1\J_ovember 8, 2019
                                                         ~..'"-·-· --· .... . .... , ... .. _, ______ .D~ of Imposition of Sentence



          Received     LA__ ~V¾
                      DUSM
                                                c                   • r.-.-t .

                                                                    ~
                                                                ----·  ·
                                                                 NOV b 20'19
                                                                            i -~y··-, i:)
                                                                                 O              'ORABLE F. A. GOSSETT III
                                                                                                ,~~D. STATES MAGISTR.A.TE JUDGE



          Clerk's Office Copy                                                                                                            3: 19-mj-24343
